DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17516475, filed 11/01/2021 claims foreign priority to 2020-186507, filed 11/09/2020.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 11/01/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2015/0193417) in view of Van Rotterdam (US 2020/0167413).
Regarding claim 1, Yamamoto discloses image processing apparatus (fig. 1 item 1, MFP), comprising: 
an operation panel which accepts a request for an automatic filling job (receiving part 210 receives the instruction for printing when the icon designating the printing of the submission form is selected in the selection screen of the display part 220 illustrated in FIG. 5 by the user's operation (step S11), [0076]); 
a reading portion which, when the automatic filling job is executed, reads a sheet with an entry field unfilled (submitted form for printing is read by MFP 1 so as to input registered personal information data into submitted form, [0076]-[0081]); and 
a controller which generates, from read data obtained as a result of the reading portion reading the sheet, output data of a filled sheet with the entry field filled with registered personal information (submitted form for printing is read by MFP 1 so as to input registered personal information data into submitted form to be outputted for printing, [0076]-[0083]), 
wherein 
the operation panel accepts, from a registered user who has registered the personal information, registration of an authorized user whom the registered user permits to access the registered user's own personal information (upon system user authentication, system acquires user personal information, address information about the identified user from the data in the personal information group retained by the authentication control part 240 (step S16), [0076]-[0090]),
and 
when the automatic filling job is executed (receiving part 210 receives the instruction for printing when the icon designating the printing of the submission form is selected in the selection screen of the display part 220 illustrated in FIG. 5 by the user's operation (step S11), [0076]-[0093]), 
the controller recognizes a job-requesting user who has requested the automatic filling job (system receiving part 210 receives the instruction for printing when the icon designating the printing of the submission form is selected in the selection screen of the display part 220 illustrated in FIG. 5 by the user's operation (step S11), [0076]-[0103]), 
the controller sets as a candidate the registered user who has registered the job-requesting user as the authorized user (authentication user name and password is registered in system authorized to acquire user submission form information about all of the relevant submission documents from server for printing, [0076]-[0083]), 
the controller makes the operation panel accept designation of one of the registered user set as the candidate and recognizes the designated registered user as a target user (user enters password via authentication screen for user authentication, [0076]-[0085]), and 
Yamamoto does not specifically disclose concept of controller generates the output data of the filled sheet with the entry field filled with the target user's personal information.
However, Van Rotterdam specifically teaches concept of controller generates the output data of the filled sheet with the entry field filled with the target user's personal information (displaying user filled application page with private information, [0045]-[0061]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Yamamoto with concept of controller generates the output data of the filled sheet with the entry field filled with the target user's personal information of Van Rotterdam.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user data collection, (Van Rotterdam, [0007])

Regarding claim 2, Yamamoto discloses image processing apparatus (fig. 1 item 1, MFP), wherein the controller recognizes (fig. 7, CPU determines user requested print job belongs to a group or users user1, user2, user3, and user4, [0056])
a group to which the job-requesting user belongs (fig. 7, user requested print job belongs to a group or users user1, user2, user3, and user4, [0056]) and 
a role in which the job-requesting user is (fig. 7, user requested print job belongs to a group or users user1, user2, user3, and user4, [0056]-[0057]), and 
when the job-requesting user is in a predetermined role, the controller sets as the candidates all the registered users who belong to the same group as the job-requesting user (fig. 7, when user decides to print a print job, user selects his or her user name user 1 to request print job belonging to a group or users user1, user2, user3, and user4 to print a print job,  [0056]-[0057]).
	
Regarding claim 3, Yamamoto discloses image processing apparatus (fig. 1 item 1, MFP), wherein 
the controller sets the job-requesting user as the candidate (fig. 7, when user decides to print a print job, user selects his or her user name user 1 to request print job belonging to a group or users user1, user2, user3, and user4 to triggering CPU (controller) to print a print job, [0056]-[0057]).

Regarding claim 4, Yamamoto discloses image processing apparatus (fig. 1 item 1, MFP), wherein 
the operation panel accepts from a user a request for scanning registration (submitted form for printing is read (scanning) by MFP 1 so as to input registered personal information data into submitted form, [0033], [0041]-[0042], [0056]-[0061], [0076]-[0081]), 
the controller recognizes a registration-requesting user who has requested scanning registration (system CPU identifies submitted form for printing is read (scanning) by MFP 1 so as to input registered personal information data into submitted form, [0033], [0041]-[0042], [0056]-[0061], [0076]-[0081]), 
the controller makes the reading portion read a personal identification document of the registration-requesting user and, based on read data resulting from the reading portion reading the personal identification document, recognizes the personal information on the personal identification document (system CPU identifies submitted form for printing is read (scanning) by MFP 1 so as to input registered personal information data into submitted form, [0033], [0041]-[0042], [0056]-[0061], [0076]-[0081]), and 
the controller registers the personal information on the personal identification document as the registration-requesting user's personal information (CPU registers personal information on the personal identification document as the registration-requesting user's personal information, [0033], [0041]-[0042], [0056]-[0061], [0076]-[0081]).

Regarding claim 5, Yamamoto discloses image processing apparatus (fig. 1 item 1, MFP), wherein 
if there is personal information that the registration-requesting user registered earlier, the controller compares latest information, which is the personal information on the personal identification document that the reading portion has read this time, with existing information, which is the personal information that the registration-requesting user registered earlier (when there’s personal information previously registered, system CPU compares the last personal information on document read, with the earlier registered personal information requested by user, [0070]-[0081]), and 
if the latest information and the existing information differ, the controller makes the operation panel accept a choice of whether or not to update the personal information (when the last information and the current information are not the same, the user selects whether to update personal information, [0070]-[0081]), and 
if the operation panel accepts a choice to update the personal information, based on the latest information the controller updates the registration-requesting user's personal information (when the last information and the current information are not the same, the user selects whether to update personal information, [0070]-[0081]).

Regarding claim 6, Yamamoto discloses image processing apparatus (fig. 1 item 1, MFP), wherein 
based on the read data of the sheet, the controller checks whether or not the entry field includes a date field (when the sheet is read, system determines birth date in sheet field, [0058]-[0063], [0067], [0070]-[0072], [0079]-[0081]), and 
if there is the date field, the controller makes the operation panel accept entry of a date with which to fill the date field and generates the output data of the filled sheet with the date field filled with the entered date (system allows user to input birth data into the sheet field printing sheet, [0056]-[0063], [0067], [0070]-[0072], [0079]-[0081]).

Regarding claim 7, Yamamoto discloses image processing system (fig. 1 item 100, MFP system), comprising: 
the image processing apparatus (fig. 1 item 1, MFP); 
a personal information server which stores the personal information (authentication user name and password is registered in system authorized to acquire user submission form information about all of the relevant submission documents from server for printing, [0076]-[0083]); and 	
an authorization management server which stores authorization information in which the authorized user is associated with the registered user who has registered the authorized user (authentication user name and password is registered in system authorized to acquire user submission form information about all of the relevant submission documents from server for printing, [0076]-[0083]), wherein 
the controller accesses the authorization management server to recognize the registered user who has registered the job-requesting user as the authorized user (upon system user authentication, system acquires user personal information, address information about the identified user from the data in the personal information group retained by the authentication control part 240 (step S16), [0076]-[0090]), and 
the controller accesses the personal information server to recognize the target user's personal information (upon system user authentication, system acquires user personal information, address information about the identified user from the data in the personal information group retained by the authentication control part 240 (step S16), [0076]-[0090]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/          Primary Examiner, Art Unit 2677